Citation Nr: 1729266	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1977.  He also had subsequent reserve service in the South Carolina Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and St. Louis, Missouri.

In June 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is in the file.

These matters were previously before the Board in September 2012 and August 2016, when they were remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current left ankle disability is not caused by or related to active military service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or does not show, as to the claims.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letter in October 2007, prior to initial adjudication of his claim.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  In addition, the Veteran was afforded a June 2008 VA examination in relation to his claim (with subsequent VA examiner opinions obtained in October 2016 and February 2017).  As discussed in more detail below, the VA assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA medical opinions of record are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a left ankle disability is ready to be considered on the merits.

Stegall

This case was remanded by the Board in August 2016.  In pertinent part, the prior remand directed the AOJ to request that the Veteran either submit or authorize VA to obtain private treatment records, obtain all outstanding VA treatment records since August 2015, obtain an addendum opinion from the VA examiner who conducted the June 2008 VA examination, and to readjudicate the claim.  

In a September 2016 letter, VA provided the Veteran a VA Form 21-4142 and requested that he either submit private or VA treatment records, or authorize VA to do so.  Updated VA treatment records were obtained in September 2016 and January 2017.  Additionally, addendum VA examiner opinions were obtained in October 2016 and February 2017.  Finally, in an April 2017 Supplemental Statement of the Case, VA readjudicated the claim.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for a left ankle disability.  The Veteran contends that this disability developed as a result of an injury he sustained during service.  Specifically, he contends that he twisted his ankle while running and that this injury resulted in ongoing pain, swelling, and limited range of motion.  During the course of his claim, the Veteran has also characterized the injury as a fracture.

Private and VA treatment records, including a June 2008 VA examination report, show that the Veteran has a currently-diagnosed disability in his left ankle.  Specifically, an October 2007 private treatment record noted a diagnosis of arthritic left ankle with spurs.  Additionally, the June 2008 VA examiner assessed a diagnosis of left ankle sprain with residuals.  Thus, the first element of service connection - evidence of a current disability - is met.

Regarding the second element of service connection, the Veteran's service treatment records (STRs) show that he received treatment in September 1976 after twisting his left ankle while playing football.  The treating physician noted that an x-ray of the left ankle was negative for any significant findings.

With regard to the final element for service connection, the Board finds that the weight of the evidence is against finding that the Veteran's current left ankle diagnoses are related to his military service.

The Veteran's STRs do not show any left ankle treatment or complaints following his September 1976 injury.  Furthermore, the January 1977 separation exam did not note any significant defects other than a scar on the left eyebrow and hearing loss issues.

The first post-service medical evidence of record involving left ankle complaints was in August 2005, approximately 28 years after discharge from active military service, when the Veteran reported leg and ankle pain after a log fell on his lower left leg.  A radiology report showed evidence of soft tissue swelling, mild degenerative changes, and a well corticated ossicle in the region of the medial malleolus that was likely related to prior trauma.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Subsequent medical records indicate the Veteran received continued treatment for left ankle pain attributed to diagnoses of arthritis and a sprain with accompanying residuals.

The claims file contains medical opinions asserting that the Veteran's current left ankle disability is not etiologically related to active military service.  In this regard, the June 2008 VA examiner determine that the Veteran's current left ankle disability was less likely than not secondary to the in-service ankle sprain.  In support of this opinion, the examiner noted that a number of years had passed after service with no evidence of ankle problems.  Furthermore, in October 2016 and February 2017 examination reports, a VA examiner concurred that it was less likely than not that any current left ankle disability was caused by or otherwise causally related to the Veteran's military service.  The examiner explained that there was no evidence of chronicity or continuity demonstrated in the record; no documentation of problems until 2005; and, while x-rays showed evidence of a corticated ossicle likely related to prior trauma, this trauma could have occurred after separation.  The examiner also noted the Veteran's silent separation examination report and the Veteran's ability to perform post-service work as a logger that required prolonged standing and walking.  The Board has determined that the VA medical opinions are highly persuasive and probative as they provide clear explanations based on the evidence of record and medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also notes that the record does not contain any opinion from a medical professional indicating that the Veteran's current left ankle disability is related to active military service. 

The Board acknowledges that the Veteran provided a lay opinion that his left ankle disability is related to an injury that occurred during active military service and he asserts that he has had left ankle pain since active military service.  The Veteran, as a lay person, is competent to report problems with his left ankle in service and continuous or recurrent left ankle pain since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  In this case, the diagnoses of left ankle arthritis and left ankle sprain with residuals and the etiology thereof fall outside the realm of common knowledge of a lay person and require medical expertise.  Therefore, the Veteran's lay statements that his current left ankle disability is related to an injury in service are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007).  The VA medical examiner opinions therefore outweigh the Veteran's opinion as to whether there is a relationship between his symptoms of left ankle pain, the current left ankle diagnoses, and active military service.

In light of the evidence discussed above to include the probative medical opinion, the preponderance of the evidence shows that the Veteran's current left ankle disability is not related to or caused by active military service.  Accordingly, service connection for a left ankle disability is not warranted.

Based on the evidence discussed above, the Board finds that the preponderance of the evidence is against the claims and the benefit of the doubt rule is therefore not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of a left ankle injury, to include arthritis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


